[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANTS' MOTION TO STRIKE AND PLAINTIFFS' OBJECTION THERETO
The defendants seek to strike the complaint claiming that The City of New Britain is immune from suit. They claim that the actions or inactions of the defendants as alleged in the complaint constitute the exercise of judgment or discretion for which the defendants are immune as a matter of law. They cite Evon v. Andrews, 211 Conn. 501, for their proposition. However, that case involved a public duty as opposed to a private duty. The court finds the Evon case to be inapplicable to the facts alleged in this case wherein the complaint appears to allege a private duty. "`(i)f the duty is a duty to the individual, dual, then a neglect to perform it or to perform it properly, is an individual wrong, and may support an individual action for damages.'" Gordon v. Bridgeport Housing Authority,208 Conn. 161, 166, quoting Leger v. Kelley, 142 Conn. 585.
The question in this case is whether the facts are such that a public official's constant general duty to the public has, in addition, subsumed a specific duty to the individual claiming injury. In this case whether the public official had a private duty to the plaintiff is a question of fact to be determined at trial, and not on a motion to strike. Sestito v. Groton, 178 Conn. 520.
Accordingly the motion to strike is denied and the objection thereto is sustained.
FRANCES ALLEN SENIOR JUDGE